Citation Nr: 1803303	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969, with confirmed service in the Republic of Vietnam.  He was awarded the Bronze Star Medal among other decorations.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing at the RO before a member of the Board in his April 2014 substantive appeal.  In October 2015, the Veteran responded in writing that he did not want to appear for a hearing.  Accordingly, the Veteran's hearing request was withdrawn.  See 38 C.F.R. § 20.704(e) (2017).


REMAND

The Board finds additional development is warranted before the claim on appeal may be adjudicated.  Specifically, the Board finds an additional VA examination and medical opinion is required.

The Veteran claims that obstructive sleep apnea is caused or aggravated by his service-connected PTSD.  Specifically, he asserts that his PTSD symptomatology includes nightmares and sleep disturbance that affects sleep apnea.  In addition, the Veteran alleges that his prior February 2013 VA examination did not include a complete physical examination and that the examiner was unaware of all relevant facts when providing the negative medical opinion.  He contends that the examiner asked about his health and weight, looked at his throat, and was unaware that he had PTSD or served in combat in Vietnam during the ten minute examination.  

The Board finds the February 2013 medical opinion obtained in response to the claim is conclusory in its finding that sleep apnea was less likely as not caused by PTSD as there is no rationale in support of the statement.  Although summaries of medical literature were included, the examiner did not explain the significance of the literature as it applied to the Veteran's specific case.  Moreover, the Board notes that an opinion as to whether PTSD aggravated sleep apnea was not offered.  Based on the above, an additional medical opinion is warranted.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.	Obtain updated VA treatment records dating since December 2011.

2.	After completing any records development, the claims file should be sent to an appropriate examiner to determine whether obstructive sleep apnea is related to the Veteran's service-connected PTSD.

Following review of the claims file, and examination of the Veteran if deemed necessary by the examiner, the examiner is directed to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that obstructive sleep apnea was: 

a) caused by service-connected PTSD; or,

b) worsened beyond the normal progression as a result of the Veteran's PTSD.

In answering the above, the examiner is directed to specifically consider the January 2012 PTSD examination report's discussion of sleep-related PTSD symptomatology as well as the Veteran's statements that sleep impairment and nightmares due to PTSD affect his sleep apnea.

The rationale for all opinions expressed must be provided.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




